DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 22, 26, 27, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long US-20170065340-A1.
With respect to claim 17, Long teaches:
A system for controlling an ablation procedure (Long Abstract), comprising: a user interface comprising a display (Long 0045 teaches the display Fig. 8); and a memory with a computer executable method stored thereon (Long 0057  teaches the computer executable method stored on a memory Fig. 5B 911 920) , the computer executable method adapted to cause to be displayed on the display a plurality of graphical elements (Long 0050 teaches the plurality of graphical elements Fig. 8 651 652), each of the plurality of graphical elements representing a corresponding electrode (Long 0050 Fig. 8 electrodes are numbered 1-9) carried by an ablation catheter (Long 0037 teaches ablation catheters Fig. 3 542 552) in communication with an ablation energy generator (Long 0039 teaches energy generator Fig. 5A 23 in communication with the catheter conductive lines 22 122), the computer executable method (Long 0057 teaches diagram  of the computer processor and memory Fig. 5B 911 920) further adapted to, in response to user interaction (Long 0045 teaches touchscreen, computer mouse, or joystick) with the display in a manner specific to one of the plurality of graphical elements (Long 0050 teaches the plurality of graphical elements on the display Fig. 9), toggle the respective plurality of graphical elements between at least an active source state having an active source visual indicator, an active sink state having an active sink visual indicator, and an inactive state with an inactive state visual indicator (long 0045 0050 Fig. 9), wherein each of the three visual indicators are unique (Long 0050 teach an inactive indicator as a distinct color shown with no hash marks, the active indicator as a distinct color shown with light hash marks, and the sink indicator as a distinct color shown with dark hash marks Fig. 9), wherein the active source state designates that the respective electrode is one of a plurality of active source electrodes (Long 0023 0045 teach source electrodes Fig. 9 721), wherein the active sink state designates that the respective electrode is one of a plurality of active sink electrodes (Long 0023 0045 teach sink electrodes Fig. 9 719), wherein the plurality of active source electrodes together create a first pole in a bipolar mode (Long 0048 teach bipolar configuration Fig. 4 604), and wherein the plurality of active sink electrodes together create a second pole in the bipolar mode (Long 0048 teach bipolar configuration Fig. 4 601 602), wherein the system is adapted to connect the plurality of active sink electrodes to a ground (Long 0054 teach grounding the sink electrodes), and to connect the plurality of active source electrodes to a source (Long 0039 teach generator in electrical communication with the active source electrodes Fig. 5A 23 22 122).

	With respect to claim 22, Long further teaches:
wherein the computer executable method is further adapted to, in response to user interaction with the display (Long 0045 teaches touchscreen, computer mouse, or joystick) in a manner specific to one of the plurality of graphical elements, toggle the respective plurality of graphical elements between a selected state with a selected state visual indicator, wherein the selected state visual indicator is different than the active source visual indicator, the active sink visual indicator, and the inactive state visual indicator (Long 0050 teach an inactive indicator as a distinct color shown with no hash marks, the active indicator as a distinct color shown with light hash marks, and the sink indicator as a distinct color shown with dark hash marks Fig. 9).  

	With respect to claim 26, Long teaches:
A method of controlling an ablation procedure, comprising: displaying on a user interface display (Long 0045 teaches the display Fig. 8) a plurality of graphical elements (Long 0050 teaches the plurality of graphical elements Fig. 8 651 652), each of the plurality of graphical elements representing a corresponding electrode (Long 0050 Fig. 8 electrodes are numbered 1-9) carried by an ablation catheter (Long 0037 teaches ablation catheters Fig. 3 542 552) in communication with an ablation energy generator ; in response to user interaction with the user interface display (Long 0045 teaches touchscreen, computer mouse, or joystick) in a manner specific to one of the plurality of graphical elements, toggling the respective plurality of graphical elements between at least an active source state having an active source visual indicator, an active sink state having an active sink visual indicator, and an inactive state with an inactive state visual indicator, wherein each of the three visual indicators are unique (Long 0050 teach an inactive indicator as a distinct color shown with no hash marks, the active indicator as a distinct color shown with light hash marks, and the sink indicator as a distinct color shown with dark hash marks Fig. 9); designating, via the user interface display, one or more of the electrodes with an active source state as one of a plurality of active source electrodes (Long 0023 0045 teach source electrodes Fig. 9 721); designating, via the user interface display, one or more of the electrodes with an active sink state as one of a plurality of active sink electrodes (Long 0023 0045 teach sink electrodes Fig. 9 719); designating the plurality of active source electrodes together as a first pole in a bipolar mode (Long 0048 teach bipolar configuration Fig. 4 604), and designating the plurality of active sink electrodes together as a second pole in the bipolar mode (Long 0048 teach bipolar configuration Fig. 4 601 602); and in response to one or more of the designations, connecting the plurality of active sink electrodes to a ground (Long 0054 teach grounding the sink electrodes) and connecting the plurality of active source electrodes to a source (Long 0039 teach generator in electrical communication with the active source electrodes Fig. 5A 23 22 122).  

	With respect to claim 27, Long teaches:
Further comprising delivering ablation energy from the energy generator to the first pole (Long 0039 Fig. 5A teaches generator 23 delivering ablation energy to the first pole 22 of the bipolar ablation device 542).


	With respect to claim 30, Long teaches:

A system for monitoring an ablation procedure, comprising: an ablation catheter (Long 0037 ablation catheter Fig. 3 542) including a plurality of ablation electrodes (Long 0037 ablation electrodes Fig. 3 543) individually designable as being sources, sinks, or inactive (Long 0050 Fig. 8 ablation electrodes 1-9 can be configured to be cathodes anodes or inactive); an energy generator in communication with the ablation electrodes (Long 0039 Fig. 5A energy generator 23 in communication with the catheter through energy lines 22 or 122); and a memory with a computer executable method stored thereon (Long 0012 Fig. 5B memory 911 with computer 920 executable method stored theron), the computer executable method adapted to calculate impedance associated with each of the sources and each of the sinks and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator (0043 0044 teaches impedance measure of each of the electrodes or electrode pairs or subsets and their surrounds tissue).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Young US-20080228182-A1.
With respect to claim 18, although Long teaches all of the elements of claim 17, it fails to teach equal distribution of ablation energy among the electrodes. However, in the same field of endeavor Young teaches an electrosurgical device with an electrode array (Young 0013 Fig. 1 110):
wherein, if the number of active source electrodes (Young 0020 Fig. 3 210) in the plurality of active source electrodes is equal to the number of active sink electrodes (Young 0020 Fig. 3 208) in theAppln. No.: Herewith Page 4 plurality of active sink electrodes, delivery of ablation energy comprises dividing substantially equally an energy output between the set of active source electrodes and the set of active sink electrodes (Young teaches an even distribution of energy between electrodes in the bipolar configuration with an equal number of source and sink electrodes 0016 Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long with the electrode energy distribution of Young in order to ensure the electrode array effects the target tissue mass in a uniform manner (Young 0016).	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Govari US-20120116386-A1.
With respect to claim 19, although Long teaches all of the elements of claim 17, it fails to teach that each individual electrode can be set to its own power level. However, in the same field of endeavor Govari teaches an electrosurgical ablation catheter with multiple electrodes (Govari 0059 Fig. 2):
wherein each of the active source electrodes (Govari 0066 electrodes Fig. 2 68A-J) is adapted to be set at its own power using the user interface (Govari 0099 0100 Fig. 5 204 teaches that each electrode can be set to its own power level using the graphic user interface Fig. 1 38).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long with the individual electrode power in order to allow for . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Govari US-20120116386-A1 and further in view of Salahieh US-20170042614-A1.
With respect to claim 20, although Long in combination with Govari as above teach all of the elements of claim 19, they fail to teach the energy density difference of less than 20%. However, in the same field of endeavor Salahieh teaches an ablation catheter with an array of electrodes (Salahieh Abstract):
wherein the energy density at each of the plurality of active sink electrodes is no more than 20% less than the energy density at each of the plurality of sources (Energy density is a function dependent upon electrical current, electrode size, and number of electrodes. Long teaches that any subset of active or passive electrodes can be selected (Long 0021 0037 ) and Govari teaches that each electrode can be set to the same power level (Govari 0099 0100) and Salahieh teaches that each electrode of the electrode array is of the same 2mm round circumferences (Salahieh 0133) therefore the energy densities would be equal or very close to equal at the source and sink electrodes under these conditions.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long in combination with Govari with the uniform electrode size of Salahieh, to result in energy densities between source and sink electrodes of less than 20% in order to evenly distribute the electrical energy between the electrodes and avoid over heating said electrodes. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Govari US-20120116386-A1, Salahieh US-20170042614-A1, and Woloszko US-20110288539-A1. 
With respect to claim 21, although Long in combination with Govari and Salahieh as above teach all of the elements of claim 20, they fail to teach energy density differences due to differences in number of source or sink electrodes. However, in the same field of endeavor Woloszko teaches and electrosurgical system (Woloszko Abstract):
wherein the difference in energy densities is due to a difference in the number of active sink electrodes and the active source electrodes (Woloszko 0037 teaches that energy density between the source and sink electrodes can be varied by changing the number of active electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long in combination with Govari and Salahieh with the energy density difference due to the difference in electrodes of Woloszko as a way to manipulate energy density by selecting varying subsets of source or sink electrodes. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Nabutovsky US-9174052-B1. 
With respect to claim 23, although Long teaches all of the elements of claim 17, it fails to teach at each of the source and sink electrodes and surrounds skin. However, in the same field of endeavor Nabutovsky teaches electric neurostimulation medical device (Nabutovsky Fig. 3 214):
wherein the computer executable method is further adapted to calculate impedance associated with each of the active source electrodes and each of the active sink electrodes and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator (Nabutovsky col. 9 lines 48-67 teach that impedance is measure at each active and passive electrode, and the impedance of the adjacent tissue can be measured as local impedance to each electrode or between said electrode pairs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long with the impedance monitoring of each electrode and local tissue of Nabutovsky because if impedance at each electrode is known, parameters for energizing each electrode can be set and allow the configuration to act more efficiently (Nabutovsky col. 9 lines 23-45). 

Claim 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Nabutovsky US-9174052-B1 and further in view of Carter CN-103718571-A. 
With respect to claim 24, although Long in combination with Nabutovsky as above teach all of the elements of claim 23, they fail to teach the impedances of the sources and sinks being measured in two distinct manners. However, in the same field of endeavor Carter teaches a medical implant with an electrode array (Carter 0027):
wherein the impedance at the sources is calculated in a first manner (Carter 0028 teaches a bipolar impedance value generated by adjacent electrodes to measure impedance of each other electrode), and the impedance at the sinks is calculated in a second manner different than the first manner (Carter 0049 teaches using distances .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify to the system of Long with the two manners of electrode impedance measurement of Carter so that one may identify electrodes in a bipolar configuration that are under varying levels of impedance differentials which is a sign the configuration should be changed (Carter 0049). 	

With respect to claim 25, Carter teaches:
wherein the computer executable method is adapted to calculate the sink impedances as a percentage of the calculated source impedances (Carter 0049 teaches sink electrodes impedance calculated as a percentage of the source electrodes, this can be seen in Fig 4. where each electrode 1-22 is represented as a percentage change from the active electrode).

Claim 28, 29, 32, 33, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Cosman US-20150320481-A1.
With respect to claim 28, although Long teaches all of the elements of claim 26, it fails to teach stopping energy delivery to electrodes when a threshold in impedance is met. However, in the same field of endeavor Cosman teaches an electrosurgical generator and graphic control system of ablation device (Cosman Abstract):
further comprising stopping energy delivery to any electrode if a monitored change in impedance indicates an abrupt and significant change in calculated impedance (Cosman 0152 0163 teaches that if impedance of any electrode spikes or meets a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long with the power shut off to electrodes when impedance spikes as a safety precaution to prevent the tissue from being over heated during a procedure (Cosman 0163).

	With respect to claim 29, Cosman further teaches:
further comprising stopping energy delivery to any electrode if a monitored impedance reaches a minimum threshold impedance and/or a maximum impedance threshold (optionally a relative impedance), which can occur automatically or via user input (Cosman 0163 teaches stopping energy delivery to any electrode if the monitored impedance reaches 20 ohms or 20% relative impedance spike, this is an automatic process that can be seen in step 440 of the flow chart in Fig. 4). 

	With respect to claim 32, Cosman further teaches:
further comprising a user interface comprising a display (Cosman Fig. 2 201), the display including a plurality of impedance history regions (Cosman Fig. 2 204 and 202A teach the impedance histories), each one of the plurality of impedance history regions designated for one of the plurality of ablation electrodes (Cosman Fig. 2 teaches the history for one of a plurality of ablation electrodes 202A), the system adapted to display on each of the plurality of impedance history regions the respective calculated impedances over time to thereby create a plurality of impedance histories, one for each of the selected plurality of ablation electrodes (Cosman 0240 teaches a display for .

	With respect to claim 33, Cosman further teaches:
wherein the system is adapted to display on each of the plurality of impedance history regions the respective calculated impedances over time to thereby create a plurality of impedance histories, one for each of the selected plurality of ablation electrodes (Cosman 0141 teaches a display with a plurality of impedance histories calculated over time for each electrode 202A 204).

	With respect to claim 34, Cosman further teaches:
wherein the system is adapted to visually indicate on each of the plurality of time histories if the respective impedance drops below a threshold impedance, which can optionally be a relative threshold impedance (Cosman 0152 0163 teaches that if impedance of any electrode drops below or rises above pre-determined thresholds. This can be seen in step 440 of the flow chart in Fig. 4).  

	With respect to claim 35, Cosman further teaches:
further adapted to cease energy delivery to any of the plurality of ablation electrodes if the impedance for any of the plurality of electrodes increases or decreases abruptly (Cosman 0152 0163 teaches that if impedance of any electrode spikes or meets a threshold power to that electrode will be turned off. This can be seen in step 440 of the flow chart in Fig. 4).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Carter CN-103718571-A. 
With respect to claim 31, although Long teaches all of the elements of claim 30 it fails to teach that the sink impedances are calculated as a percentage of the sources impedances. However, in the same field of endeavor Carter teaches              :
wherein the computer executable method is adapted to calculate the sink impedances as a percentage of the calculated source impedances (Carter 0049 teaches sink electrodes impedance calculated as a percentage of the source electrodes, this can be seen in Fig 4. where each electrode 1-22 is represented as a percentage change from the active electrode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Long with the calculation of sink impedances as a percentage of source impedances of Carter in order to determine if there is a spike or drastic difference in impedance between electrodes that could indicate the configuration must be changed or powered down to prevent burns to the tissue. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US-20170065340-A1 in view of Cosman US-20150320481-A1 and further in view of Carter CN-103718571-A. 
With respect to claim 36, although Long in combination with Cosman teach all of the elements of claim 35, they fail to teach two distinct methods of measuring impedance in source and sink electrodes. However, in the same field of endeavor Carter teaches a medical implant with an electrode array (Carter 0027):
wherein the impedance at the sources is calculated in a first manner (Carter 0028 teaches a bipolar impedance value generated by adjacent electrodes to measure , and the impedance at the sinks is calculated in a second manner different than the first manner (Carter 0049 teaches using distances from a reference electrode to calculate the impedance of the electrode to be measured).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify to the system of Long with the two manners of electrode impedance measurement of Carter so that one may identify electrodes in a bipolar configuration that are under varying levels of impedance differentials which is a sign the configuration should be changed (Carter 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-273-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794